UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


JOSEPH BOWLER,                          
                  Plaintiff-Appellee,
                 v.
                                                 No. 02-7045
S. K. YOUNG, Warden; A. P.
HARVEY, Operations,
             Defendants-Appellants.
                                        
          Appeal from the United States District Court
        for the Western District of Virginia, at Roanoke.
 James C. Turk, District Judge; Glen E. Conrad, Magistrate Judge.
                           (CA-01-800)

                  Submitted: November 26, 2002

                      Decided: January 31, 2003

    Before WILKINS, MOTZ, and GREGORY, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

Pamela Anne Sargent, Assistant Attorney General, Richmond, Vir-
ginia, for Appellants. Joseph Bowler, Appellee Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                          BOWLER v. YOUNG
                              OPINION

PER CURIAM:

   S.K. Young and A.P. Harvey, defendants in a 42 U.S.C. § 1983
action, appeal from the magistrate judge’s order requiring them to file
responsive pleadings and the district court’s order granting their
motion to dismiss for plaintiff’s failure to exhaust administrative rem-
edies under 42 U.S.C. § 1997e(a) (2000). Young and Harvey com-
plain that they have wasted resources in complying with the court’s
request, which has denied them due process. They have also charged
the district court with a "continued unwillingness to give full effect
to § 1997e(a)."

   In order for a federal court to exercise jurisdiction over an action,
the dispute must satisfy the case or controversy requirement of Article
III of the Constitution. White v. Nat’l Union Fire Ins. Co., 913 F.2d
165, 167 (4th Cir. 1990). A case or controversy exists if the dispute
is "definite and concrete, touching the legal relations of parties having
adverse legal interests." Aetna Life Ins. Co. v. Haworth, 300 U.S. 227,
240-41 (1937). The controversy must be curable by specific relief
through a conclusive decree, and the court may not issue what
amounts to an advisory opinion on what the law would be under a
hypothetical set of facts. Id.

   Here, Young and Harvey ask this Court to issue an advisory opin-
ion informing the district court as to how it should proceed in future
cases. This request fails to state a justiciable case or controversy.
Therefore, we dismiss the appeal. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                           DISMISSED